DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending and currently under consideration for patentability.    
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  “capsule bodying…” in line 7 is grammatically incorrect and should be corrected to “capsule body”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote (US 20210205065 A1) in view of Dann (WO 2008039800 A2). 
Regarding Claim 1, Cote teaches a system for implanting a gastric bypass device at a desired position within stomach of a patient (abstract), comprising: 
a catheter assembly (entire assembly shown in Figs. 3, 16; including delivery catheter, sleeve, proximal capsule and distal cap) with a proximal end and a distal end, wherein the catheter assembly includes a hole (central extrusion) at a center of the distal end (paragraph 0012); 
a capsule body (proximal capsule) with a first end and a second end opposite the first end (figure 3), wherein the capsule body is connected from the first end to the proximal end of the catheter assembly (delivery catheter) (figure 3), the capsule bodying having a hollow lumen (central extrusion lumen, figure 10) including a folded sleeve (sleeve, figure 10) attached with the gastric bypass device (figure 10); 
a flexible catheter (delivery catheter, figure 16) connected with the capsule body (proximal capsule); and 
Cote fails to explicitly teach a controller attached to the catheter responsible for controlling the folded sleeve. 
Dann teaches a toposcopic sleeves that can be used for gastric tube delivery (paragraph 0050) and tubular bypass conduits (paragraph 0008) comprising: a controller (control element, 720) attached with the flexible catheter (catheter, 400) and operably connected with the folded sleeve (sleeve, 100), wherein the controller (720) is operable for directing motion of the catheter (400) assembly and causing expansion of the folded sleeve (100) with a fluid (paragraph 0141), whereby expansion of the folded sleeve (100) causes disengagement of the folded sleeve (100) from the capsule body and the catheter assembly and allows the gastric bypass device to be released from the folded sleeve and implanted at the desired position in the stomach (paragraph 0141). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the catheter of Cote to include a controller similar to that disclosed by Dann so that the user has better control over facilitating deployment of the sleeve (as motivated by Dann, paragraph 0141).
Regarding Claim 2, Cote in view of Dann teaches the system as set forth in Claim 1. Cote  further teaches wherein the flexible catheter further comprises: 
a first hole at other side of the flexible catheter to receive a snare wire (locking wire, figure 10), wherein the snare wire is inserted in the first hole (anchor locking wire lumen, figure 10)  of the flexible catheter and received by the first end of the capsule body via the capsule cover (proximal capsule); and 
a pair of second holes at the other side of the flexible catheter to receive a push wire (push wire, figure 10) from each of the pair of second holes (figure 10) , wherein the push wire is inserted in each of the pair of second holes and received at the first end of the capsule body via the capsule cover (figure 10), further wherein the snare wire engages with the push wire to retain the folded sleeve at the first end; 
a third hole to receive a guide wire (guidewire, figures 11-14), wherein the guide wire is inserted in the third hole (central extrusion) and received at the center of the proximal end of the catheter assembly via the capsule body and the capsule cover (figure 10); and 
a central lumen (central extrusion lumen, figure 10) at the other side for transferring a fluid to the folded sleeve  (sleeve) within the capsule body via the capsule cover (proximal capsule, figure 10); and 
Cote fails to explicitly teach a controller attached to the catheter responsible for controlling the folded sleeve. 
Dann teaches a controller  (control element, 720)  attached with the flexible catheter  (catheter, 400), wherein the controller controls precise advancement and retraction of the guide wire (guide wire, paragraph 0054, figure 1), the push wire (push wire, paragraph 0128), the snare wire (700) and transfer of the fluid into the folded sleeve (100), thereby expanding and disengagement of the folded sleeve (100) on the catheter assembly and allows the gastric bypass device to be released from the folded sleeve (100) and implanted at the desired position in the stomach (paragraph 0141).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the catheter of Cote to include a controller to control both the sleeve and wires similar to that disclosed by Dann so that the user has better control over facilitating deployment of the sleeve (as motivated by Dann, paragraph 0141).
Regarding Claim 3, Cote in view of Dann teaches the system as set forth in Claim 2. Cote further teaches  wherein the catheter assembly further comprises: a nose cone (elongated distal cap) (figure 15) insert with a front portion and a back portion, wherein the back portion is connected with the capsule body (figure 8) (paragraph 0152) and retains the folded sleeve in position by the snare wire and the push wire (paragraph 0152) , further wherein the front portion is fixed to the back portion from a first side and allows the guide wire to pass through the hole in the second side opposite the first side (figure 10) ; and a nose cone (distal cap, figure 10)  enclosing the nose cone insert (sleeve), wherein the nose cone includes an opening to overlap with the hole (central extrusion, figure 10)  of the nose cone insert (sleeve, figure 10).
Regarding Claim 6, Cote in view of Dann teaches the system as set forth in Claim 3. Cote further teaches wherein the back portion of the nose cone (elongated distal cap) (figure 15) insert disengages from the folded sleeve (paragraph 0124).
Regarding Claim 7, Cote in view of Dann teaches the system as set forth in Claim 2. Cote further teaches wherein the capsule body (proximal capsule) includes a plurality of channels longitudinally (figure 10) arranged around the folded sleeve (sleeve) to direct each of the snare wire (locking wire), the push wire (pusher wire) and the guide wire (guide wire) coming from the flexible catheter (delivery catheter)  to the first end of the capsule body (figure 10).
Regarding Claim 8, Cote in view of Dann teaches the system as set forth in Claim 2. Cote further teaches wherein the capsule body (proximal capsule) is withdrawn from the catheter (delivery catheter) assembly based on advancement of the push wires (paragraph 0114).  Cote fails to explicitly teach a controller attached to the catheter responsible for controlling the folded sleeve. Dann teaches a toposcopic sleeves that can be used for gastric tube delivery (paragraph 0050) and tubular bypass conduits (paragraph 0008) comprising: a controller (control element, 720) attached with the flexible catheter (catheter, 400) and operably connected with the folded sleeve (sleeve, 100), wherein the controller (720) is operable for directing motion of the catheter (400) assembly and causing expansion of the folded sleeve (100) with a fluid (paragraph 0141). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the catheter of Cote to include a controller similar to that disclosed by Dann so that the user has better control over facilitating deployment of the sleeve (as motivated by Dann, paragraph 0141).
Regarding Claim 9, Cote in view of Dann teaches the system as set forth in Claim 8. Cote further teaches wherein the withdrawal allows unfolding of the folded sleeve (paragraph 0003) followed by injecting the fluid for expanding the folded sleeve (sleeve, figure 10) (paragraph 0140).  Cote fails to explicitly teach a controller attached to the catheter responsible for controlling the folded sleeve. Dann teaches a toposcopic sleeves that can be used for gastric tube delivery (paragraph 0050) and tubular bypass conduits (paragraph 0008) comprising: a controller (control element, 720) attached with the flexible catheter (catheter, 400) and operably connected with the folded sleeve (sleeve, 100), wherein the controller (720) is operable for directing motion of the catheter (400) assembly and causing expansion of the folded sleeve (100) with a fluid (paragraph 0141). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the catheter of Cote to include a controller similar to that disclosed by Dann so that the user has better control over facilitating deployment of the sleeve (as motivated by Dann, paragraph 0141).
Regarding Claim 10, Cote in view of Dann teaches the system as set forth in Claim 1. Cote further teaches a spring wire support (anchor, figure 10)  (anchor had spring rate, paragraph 0015) within an internal periphery of the capsule body (proximal capsule) to hold the gastric bypass device (figure 10) (paragraph 0006).
Regarding Claim 11, Cote in view of Dann teaches the system as set forth in Claim 10. Cote further teaches wherein expansion of the folded sleeve (sleeve) allows the spring wire support (anchor, figure 10) to disengage from the folded sleeve and release the gastric bypass device (paragraph 0009).
Regarding Claim 12, Cote in view of Dann teaches the system as set forth in Claim 10. Cote further teaches wherein the spring wire (anchor) support is serpentine in shape and made up of nitinol material (paragraph 0079) .
Regarding Claim 13, Cote in view of Dann teaches the system as set forth in Claim 1. Cote further teaches wherein the gastric bypass device takes the shape of a funnel (Figure 20) .
	Regarding Claim 14, Cote in view of Dann teaches the system as set forth in Claim 1. Cote further teaches  wherein position of the nose assembly  (distal cap) is continuously monitored through fluoroscope (paragraph 0155).
Regarding Claim 15, Cote in view of Dann teaches the system as set forth in Claim 1. Cote further teaches wherein the fluid is either water or saline solution (paragraph 0131) .
Regarding Claim 16, Cote in view of Dann teaches the system as set forth in Claim 1. Cote further teaches wherein the fluid is either air or carbon dioxide gas (paragraph 0131).
Regarding Claim 19, Cote teaches a method for implanting a gastric bypass device at a desired position within a stomach of a patient (abstract), the method comprising acts of: 
advancing a guide wire (guidewire) through an esophagus into the stomach and upper digestive tract of the patient (paragraph 0053)  from a catheter assembly; 
deploying a capsule body (proximal capsule) connected with the catheter assembly at one end near the desired position (figure 16); 
advancing a pair of push wires (pusher wire, figure 10) (paragraph 0115)  and a snare wire (locking wire, figure 10) (paragraph 0117) in the capsule body (proximal capsule); 
withdrawing the capsule body from the catheter assembly to unfold a sleeve (sleeve, figure 10) with a gastric bypass device within the capsule body (figure 14) (paragraph 0119);
 injecting a fluid from a fluid transfer tube (central extrusion) (paragraph 0102) via a lumen of a flexible catheter attached to a capsule cover (paragraph 0140) ; 
inflating the sleeve within the capsule body with the fluid to form an inflated sleeve (paragraph 140); 
disengaging the inflated sleeve from the capsule body (paragraph 0124)(figure 18); 
removing the guide wire (paragraph 0134) followed by the snare wire and the pair of push wires (pusher wire) (paragraph 0153) by the controller to release the catheter assembly from the inflated sleeve; 
releasing a spring wire (anchor)  support holding the gastric bypass device from the inflated sleeve (paragraph 0135); 
emerging the gastric bypass device to acquire a funnel shape (figure 19 and 20) (paragraph 0039); and 
implanting the gastric bypass device within the stomach of the patient at the desired position (paragraph 0062) .
Cote fails to explicitly teach a controller attached to the catheter responsible for controlling the wires and release mechanisms. 
Dan teaches a controller  (control element, 720)  attached with the flexible catheter  (catheter, 400), wherein the controller controls precise advancement and retraction of the guide wire (guide wire, paragraph 0054, figure 1), the push wire (push wire, paragraph 0128), the snare wire (700) and transfer of the fluid into the folded sleeve (100), thereby expanding and disengagement of the folded sleeve (100) on the catheter assembly and allows the gastric bypass device to be released from the folded sleeve (100) and implanted at the desired position in the stomach (paragraph 0141).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the catheter of Cote to include a controller to control both the sleeve and wires similar to that disclosed by Dann so that the user has better control over facilitating deployment of the sleeve (as motivated by Dann, paragraph 0141).
Regarding Claim 20, Cote teaches a system for implanting a gastric bypass device at a desired position within stomach of a patient, comprising: 
a catheter assembly (entire assembly shown in Figs. 3, 16; including delivery catheter, sleeve, proximal capsule and distal cap)  with a proximal end and a distal end; 
a capsule body (proximal capsule) with a first end and a second end opposite the first end (figure 3), wherein the capsule body is connected from the first end to the proximal end of the catheter assembly (delivery catheter) (figure 3) wherein the capsule body further comprises: a hollow lumen (central extrusion lumen, figure 10) including a folded sleeve (sleeve, figure 10) attached with the gastric bypass device (figure 10); and 
a spring wire support within internal periphery of the capsule body to hold the gastric bypass device;
 a capsule cover (distal cap) connected to the capsule body (proximal capsule, figure 10); 
a flexible catheter fixed at one side of the capsule cover, wherein the flexible catheter further comprises: 
a first hole at other side of the flexible catheter to receive a snare wire (locking wire, figure 10), wherein the snare wire is inserted in the first hole (anchor locking wire lumen, figure 10)  of the flexible catheter and received by the first end of the capsule body via the capsule cover (proximal capsule); and 
a pair of second holes at the other side of the flexible catheter to receive a push wire (push wire, figure 10) from each of the pair of second holes (figure 10) , wherein the push wire is inserted in each of the pair of second holes and received at the first end of the capsule body via the capsule cover (figure 10), further wherein the snare wire engages with the push wire to retain the folded sleeve at the first end; 
a third hole to receive a guide wire (guidewire, figures 11-14), wherein the guide wire is inserted in the third hole (central extrusion) and received at the center of the proximal end of the catheter assembly via the capsule body and the capsule cover (figure 10); and 
a central lumen (central extrusion) at the other side for transferring a fluid to the folded sleeve (sleeve) within the capsule body via the capsule cover (paragraph 0009); and 
Cote fails to explicitly teach a controller attached to the catheter responsible for controlling the folded sleeve. 
Dan teaches a controller  (control element, 720)  attached with the flexible catheter  (catheter, 400), wherein the controller controls precise advancement and retraction of the guide wire (guide wire, paragraph 0054, figure 1), the push wire (push wire, paragraph 0128), the snare wire (700) and transfer of the fluid into the folded sleeve (100), thereby expanding and disengagement of the folded sleeve (100) on the catheter assembly and allows the gastric bypass device to be released from the folded sleeve (100) and implanted at the desired position in the stomach (paragraph 0141).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the catheter of Cote to include a controller to control both the sleeve and wires similar to that disclosed by Dann so that the user has better control over facilitating deployment of the sleeve (as motivated by Dann, paragraph 0141).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote (US 20210205065 A1) in view of Dann (WO 2008039800 A2) as applied to claim 3 above, and further view of Schorer (US 20200222221 A1).
Regarding Claim 4, Cote in view of Dann teaches the system as set forth in Claim 3. Cote and Dann fail to teach wherein each of the nose cone insert and the nose cone are made of polycaprolactone material.  It would have been obvious  to one having ordinary  skill in the art at the effective filing date of the invention to change the material of the nose cone and nose cone insert, since it has been held  to  be  within  the general  skill of  a worker in the art to select  a known material on the basis  of its suitability  for the intended use as a matter of obvious design choice. In re  Leshin, 125 USPQ 416. In addition, Schorer teaches motivation for this change as Schorer teaches a delivery systems for delivering a gastrointestinal device into the gastrointestinal tract of a patient (abstract) and the use of polycaprolactone as a structurally enhancing component (paragraph 0077). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the nose cone inserts of Cote in view of Dann to be made of polycaprolactone material similar to that disclosed by Schorer so that polycaprolactone may act as a structurally enhancing component and help to make the nose cone sturdier ( As motivated by Schorer paragraph 0077).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cote (US 20210205065 A1) in view of Dann (WO 2008039800 A2) as applied to claim 3 above, and further view of Kassab (US 20140148751 A1).
Regarding Claim 5, Cote in view of Dann teaches the system as set forth in Claim 3. Cote and Dann fail to teach wherein the catheter assembly is biodegradable. Kassab teaches a catheter used in bypass surgery (paragraph 0002) and wherein the catheter assembly is biodegradable (paragraph 0032).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the catheter of Cote in view of Dann so that the catheter is biodegradable similar to that disclosed by Kassab so that the catheter does not have to be removed from the body.

Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cote (US 20210205065 A1) in view of Dann (WO 2008039800 A2) as applied to claim 3 above, and further view of Boyle (WO 2018152059 A1).

Regarding Claim 17, Cote in view of Dann teaches the system as set forth in Claim 1.
Cote fails to teach a control element affixed to the handle. Dann teaches a control element fixed to a handle ( paragraph 0141). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the handle or Cote to include a control element similar to that disclosed by Dann so that the user may better and more directly facilitate movement of the snare (As motivated by Dann, paragraph 0141).
Cote and Dann both fail to teach a spooler and pump systems in the controller. 
Boyle teaches an apparatus and a spooler, the spooler (spool drive system, 700) (paragraph 00107) having a plurality of spools and a pump (paragraph 00176), the plurality of spools (spool, 710) being arranged to separately hold each of the guide wire (guide wire, 402) , the snare wire, and pair of push wires (wire assembly, 400) (paragraph 0107); 
a fluid transfer tube (400) positioned across the pump (paragraph 00176) and connected with a fluid inlet (figure 1); 
a plurality of function selectors (drive system, 500) (Preferably, the motor 564 is operable to rotate the lead screw 562 in both clockwise and counter-clockwise directions such that the motor 564 is operable to move the guide wire 402 of the clearance wire assembly 400 both forwards and backwards) , each of the plurality of function selectors operably connected with a spool or the pump to selectively engage the connected spool or pump (paragraph 0097); 
a forward and reverse selector, the forward and reverse selector operable for selecting a rotational direction of an engaged spool for causing the engaged spool to advance or retract a wire connected with the engaged spool (paragraph 0097) ; and 
a trigger (drive system, 500) (button, switches, control system,300) ( paragraph 00057) for causing the engaged spool or pump to rotate in a direction as selected by the forward and reverse selector, thereby providing precise advancement or retraction of the wire connected with the engaged spool or transfer of a fluid from the fluid transfer tube (paragraph 0097) (paragraph 00104) into the folded sleeve.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the controller of Cote in view of Dann to include spooler system similar to that disclosed by Boyle so that the system can change direction of the guidewire more easily (as motivated by Boyle, paragraph 0019).
Regarding Claim 17, Cote in view of Dann and Boyle teaches the system as set forth in Claim 17. Cote and Dann fail to teach a friction roller. Boyle teaches wherein a contra-rotating friction roller (roller 750) is placed at each of the plurality of spools, wherein the contra-rotating friction roller is selectively pressed against or released from the engaged spool to advance or retract a wire (guide wire, 402) connected with the engaged spool (paragraph 00119)(figure 20). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the controller of Cote in view of Dann to include spooler system with a friction roller similar to that disclosed by Boyle so that the system can change direction of the guidewire more easily (as motivated by Boyle, paragraph 0019).  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20190336314 A1, US 10617847 B2, and US 20220348879 A1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/KATE ELIZABETH STRACHAN/               Examiner, Art Unit 3781                                                                                                                                                                                         
/ANDREW J MENSH/               Primary Examiner, Art Unit 3781